Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6587755 B1) in view of Vallat (US 20140344063 A1).
Claim 1. Smith teaches  an information processing apparatus comprising a processor configured to: 
acquire user identification information regarding of a first user who owns a vehicle passing through an entrance or an exit of a toll road or a pay facility
(Col 4 lines 5-10 e.g. to identify automobiles on toll roads and effect a toll payment transaction. Because tag); 
advertisement information of the advertiser presented for vehicles following the vehicle of the first user (Col 9 lines 5-20 Tag 20 may be associated with the occupant of automobile 10 or may be associated with automobile 10 itself... In a further alternative embodiment, information displayed dynamically may be directed to multiple persons (e.g., in multiple vehicles) by receiving multiple tags from a group of persons or vehicles and displaying a message appropriate to the group.); 
and further discloses the process of providing advertisement based on information received from the user identifiers and displaying information on a display apparatus (Fig 3) but does not specifically disclose acquire, when the user identification information of the first user is user identification information of a user registered as an advertiser, 
and give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit.
However, Vallat teaches the process of acquiring when the user identification information of the first user is user identification information of a user registered as an advertiser ([0050] FIG. 5 is a working example illustrating the communication between a car infotainment system (510) integrated within a vehicle (508) and a billboard (502) while passing through the billboard (502). In this particular embodiment, the car infotainment system (510) refers to `iBIDS` and the billboard refer to `BICS` which exchanges the information through a handshake communication channel (506).
[0049] the iBIDS is adapted to transmit at least one authorization certificate to the BICS for authorization of the iBIDS with the BICS. At step (409), the BICS is adapted to decrypt the authorization certificate using its private key. At step (411), when the authorization is successful, the exchange of information takes place between the BICS and the iBIDS at step (415). At step (417), after the exchange of information, the BICS gets disconnected from the iBIDS.) and 
give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit ( See Figure 1, [0044] In an embodiment, the at least one smart communication device from the second set of smart communication devices (116) carrying the relayed information is then adapted to establish the handshake communication channel (108) with at least one broadcasting device (122) from the second set of broadcasting devices (120). [0051] In one embodiment, the car infotainment system (510) further carries the information to different location and synchronizes the information of another billboard which is remotely located and hence intermittently connected with the server.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use when the user identification information of the first user is user identification information of a user registered as an advertiser, and give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit as taught by Vallat within the system of Smith for the purpose of enhancing the system to validate a user as an authorized advertiser prior to allowing access to a display apparatus.

Claim 4. Smith teaches an information processing system comprising: 
a roadside apparatus placed at an entrance or an exit of a toll road or a pay facility
(Col 4 lines 5- 10 e.g. Such systems have been conventionally used, for example, to identify automobiles on toll roads and effect a toll payment transaction. Because tag 20 and stations 16 and 18 are well-known devices, they are not described in further detail herein., Col 6 lines 35-45; Col 3 lines 40-50 e.g. As illustrated in FIG. 1, an automobile 10 is driving along a road 12 near a system that includes an electronic sign 14, a first radio frequency identification (RFID) tag station 18, and a second RFID tag station 16); 
a display apparatus placed at the entrance or the exit; and a server capable of communicating with the roadside apparatus 
(Col5 lines 50-55 e.g. At step 33 information is selected for the one or more users of the system and downloaded into the computers of the one or more second RFID tag stations 16 associated with the one or more electronic signs 14 of the system.);
wherein: the roadside apparatus includes: 
a radio communicator configured to perform predetermined radio communications with an onboard apparatus loaded on a vehicle passing through the entrance or the exit
(Col 6 lines 20-35 e.g. first RFID tag station 18 for communication with RFID tag 20 to occur. At that time, RFID tag 20 automatically identifies itself to first RFID tag station 18 by communicating the identification number stored in it to first RFID tag station 18. First RFID tag station 18 in turn communicates the identification number to second RFID tag station 16.); 
a communicator configured to communicate with the server (Col 5 lines 35-45 e.g. antenna 30); and 
a processor configured to transmit user identification information regarding of a first user who owns the vehicle, received from the onboard apparatus via the radio communicator to the server via the communicator (( Col 6 lines 10-20 e.g.Sign control server 26 downloads the retrieved information for each user into the computer of each second RFID tag station 16 of the system (or at least into the computer of each station 16 in the geographic region where that user is expected to be) .)
); and  the server includes a processor configured to: 
receive the user identification information of the first user (Col 4 lines 5-10 e.g. Such systems have been
conventionally used, for example, to identify automobiles on toll roads and effect a toll payment transaction. Because tag 20 and stations 16 and 18 are well-known devices, they are not described in further detail herein., Col 6 lines 35-45); and further discloses the process of delivering information on a display when the associated driver approaches (Col 6 lines 5-20) but does not specifically disclose; 
acquire, when the user identification information of the first user is user identification information of a user registered as an advertiser, advertisement information of the advertiser presented for vehicles following the vehicle of the first user; and transmit an instruction to display the advertisement information on the display apparatus.
However, Vallat teaches the process of acquiring when the user identification information of the first user is user identification information of a user registered as an advertiser ([0050] FIG. 5 is a working example illustrating the communication between a car infotainment system (510) integrated within a vehicle (508) and a billboard (502) while passing through the billboard (502). In this particular embodiment, the car infotainment system (510) refers to `iBIDS` and the billboard refer to `BICS` which exchanges the information through a handshake communication channel (506).
[0049] the iBIDS is adapted to transmit at least one authorization certificate to the BICS for authorization of the iBIDS with the BICS. At step (409), the BICS is adapted to decrypt the authorization certificate using its private key. At step (411), when the authorization is successful, the exchange of information takes place between the BICS and the iBIDS at step (415). At step (417), after the exchange of information, the BICS gets disconnected from the iBIDS.) and 
give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit ( See Figure 1, [0044] In an embodiment, the at least one smart communication device from the second set of smart communication devices (116) carrying the relayed information is then adapted to establish the handshake communication channel (108) with at least one broadcasting device (122) from the second set of broadcasting devices (120). [0051] In one embodiment, the car infotainment system (510) further carries the information to different location and synchronizes the information of another billboard which is remotely located and hence intermittently connected with the server.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use when the user identification information of the first user is user identification information of a user registered as an advertiser, and give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit as taught by Vallat within the system of Smith for the purpose of enhancing the system to validate a user as an authorized advertiser prior to allowing access to a display apparatus.

Claim 5. Smith teaches an information processing method comprising:  
acquiring user identification information regarding a first user who owns a vehicle passing through an entrance or an exit of a toll road or a pay facility
(Col 4 lines 5-10 e.g. to identify automobiles on toll roads and effect a toll payment transaction. Because tag); 
advertisement information of the advertiser presented for vehicles following the vehicle of the first user(Col 9 lines 5-20 Tag 20 may be associated with the occupant of automobile 10 or may be associated with automobile 10 itself... In a further alternative embodiment, information displayed dynamically may be directed to multiple persons (e.g., in multiple vehicles) by receiving multiple tags from a group of persons or vehicles and displaying a message appropriate to the group.);
and further discloses the process of providing advertisement based on information received from the user identifiers and displaying information on a display apparatus (Fig 3) but does not specifically disclose acquiring, when the user identification information of the first user is user identification information of a user registered as an advertiser, and giving an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit.
However, Vallat teaches the process of acquiring when the user identification information of the first user is user identification information of a user registered as an advertiser ([0050] FIG. 5 is a working example illustrating the communication between a car infotainment system (510) integrated within a vehicle (508) and a billboard (502) while passing through the billboard (502). In this particular embodiment, the car infotainment system (510) refers to `iBIDS` and the billboard refer to `BICS` which exchanges the information through a handshake communication channel (506).
[0049] the iBIDS is adapted to transmit at least one authorization certificate to the BICS for authorization of the iBIDS with the BICS. At step (409), the BICS is adapted to decrypt the authorization certificate using its private key. At step (411), when the authorization is successful, the exchange of information takes place between the BICS and the iBIDS at step (415). At step (417), after the exchange of information, the BICS gets disconnected from the iBIDS.) and 
give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit ( See Figure 1, [0044] In an embodiment, the at least one smart communication device from the second set of smart communication devices (116) carrying the relayed information is then adapted to establish the handshake communication channel (108) with at least one broadcasting device (122) from the second set of broadcasting devices (120). [0051] In one embodiment, the car infotainment system (510) further carries the information to different location and synchronizes the information of another billboard which is remotely located and hence intermittently connected with the server.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use when the user identification information of the first user is user identification information of a user registered as an advertiser, and give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit as taught by Vallat within the system of Smith for the purpose of enhancing the system to validate a user as an authorized advertiser prior to allowing access to a display apparatus.

Claim 6. Smith and Vallet teach the information processing apparatus according to claim 1, wherein when the vehicle of the advertiser passes through the entrance or the exit, the advertisement information is displayed on the display apparatus placed at the entrance or the exit
(Smith Col 4 lines 5-10 e.g. to identify automobiles on toll roads and effect a toll payment transaction. Because tag 20 and stations 16 and 18 are well-known devices, they are not described in further detail herein. Col 5 lines 50-55 e.g. (10) At step 33 information is selected for the one or more users of the system and downloaded into the computers of the one or more second RFID tag stations 16 associated with the one or more electronic signs 14 of the system.).




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6587755 B1) in view of Vallat (US 20140344063 A1) and further in view of Arai (US 20040155797 A1).
Claim 3. Smith and Vallat teach the information processing apparatus according to claim 1, and further discloses the information processing apparatus being a server capable of communicating with a roadside apparatus placed at the entrance or the exit (Col 6 lines 10-15), wherein the processor is further configured to: receive the user identification of the first user from an onboard apparatus loaded on the vehicle via the roadside apparatus (Col 6 lines 10-15) but does not specifically disclose
acquire information of an advertising fee related to displaying the acquired advertisement information on the display apparatus;
transmit the information of the advertising fee of the advertisement information to the onboard apparatus via the roadside apparatus; and
transmit the information of the advertising fee of the advertisement information to a predetermined server that settles a payment.
However, Arai teaches the process of acquiring information of an advertising fee related to displaying the acquired advertisement information on the display apparatus ({[0045] [0036] The display
device 11 has a controller, not shown, provided therein, and is connected to the ETC unit 21 so that DSRC can be used to exchange data between the display device 11 and the ETC fixed station 23 via the ETC unit 21 and the ETC antenna 22. [0060] The payment is made with the ETC credit card, or by deducting from the toll for the toll road that is paid through the use of ETC.);
transmit the information of the advertising fee of the advertisement information to the onboard
apparatus via the roadside apparatus ([0041]); and
transmit the information of the advertising fee of the advertisement information to a predetermined
server that settles a payment ([0034][0045]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of acquiring information of an advertising fee related to displaying the acquired advertisement information on the display apparatus; transmit the information of the advertising fee of the advertisement information to the onboard apparatus via the roadside apparatus; and transmit the information of the advertising fee of the advertisement information to a predetermined server that settles a payment as taught by Arai within the system of Smith in view of Vallat for the purpose of enhancing system to make smoother transactions so that the advertisement can be displayed instantly.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach entirety of claim 2, wherein the information processing apparatus is a roadside apparatus placed at the entrance or the exit and further comprises a radio communicator configured to perform predetermined radio communications with an onboard apparatus loaded on the vehicle, and the processor is configured to: receive entrance information as information regarding admission to the toll road or the pay facility and payment information regarding a payment of a fee along with the user identification information of the first user from the onboard apparatus via the radio communicator; acquire information of a use fee of the toll road or the pay facility based on the entrance information; transmit the information of the use fee of the toll road or the pay facility to a first server that settles a payment based on the payment information; acquire information of an advertising fee related to displaying the advertisement information on the display apparatus, the information of the advertising fee being acquired based on the user identification information of the first user and settled by a second server; and transmit the information of the use fee of the toll road or the pay facility and the information of the advertising fee of the advertisement information to the onboard apparatus

Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive.  
In claim 1, Applicant states that the prior art fails to teach the limitation, “processor [is] configured to ... acquire, when the user identification information of the first user is user identification information of a user registered as an advertiser, advertisement information of the advertiser presented for vehicles following the vehicle of the first user”. 
The Examiner disagrees as the newly found art of Vallat provides obviousness when combined with the prior art of Smith. In the broadest interpretation allowed, the art of Vallat teaches the process of a user that is registered as an advertiser to relay information. Since Smith has the ability of one vehicle which can communicate to a display apparatus and thereafter be presented to multiple persons then it would have been obvious to incorporate the features of an authorized advertiser to transmit advertisement information to an apparatus which then can be communicated to a multiple persons.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Claims 4 and 5 are similar to claim 1; and thus, the newly found art of Vallat provides the obviousness when combined with the prior art of Smith.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/               Examiner, Art Unit 2689       

/MOHAMED BARAKAT/               Primary Examiner, Art Unit 2689